Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0074]’s “hear rate” seems to be a misspelling and should be “heart rate”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 2-5, 12-13, 15 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 2 and its dependent claims, claim 2 recites “at least one physiological sensor located on at least one location on the body of the subject” which encompasses a human organism because a sensor must be located on the body of the subject. A suggested edit is to use intended use type language such as “adapted to be” or “configured to be”. See MPEP 2105.
Regarding claim 12 and its dependent claims, claim 12 recites “at least one physiological sensor located on at least one location on the body of the subject” which encompasses a human organism because a sensor must be located on the body of the subject. A suggested edit is to use intended use type language such as “adapted to be” or “configured to be”. See MPEP 2105.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150125832 A1; Filed 11/4/2013; cited in IDS) in view of Sanfilippo (US 5626135 A; 5/6/1997; cited in IDS), and further in view of Moon (US 20110066045 A1; 3/17/2011; cited in IDS).
Regarding claim 1, Tran teaches a device configured for monitoring blood pressure information of a subject, comprising:
memory storing instructions ([0230] “ROM/RAM memory”; [0650]); and
at least one processor that executes the instructions to perform operations comprising ([0230] “CPU”; [0650]):
receiving an electrocardiograph (ECG) signal and a pulse related signal of a subject ([0047] “heart rate” “ECG”; “pulse oximeter”; [0220\; [0254] “oximeter” reads on pulse related signal), wherein the ECG signal is acquired by an electric sensor, the electric sensor including an electrode ([0220] “electrode”; [0281]).
Tran does not teach wherein the electrode comprises a flexible conductive layer, a gluing layer, and a metal button configured to connect the conductive layer and the gluing layer. However, Sanfilippo teaches in the same field of endeavor (Fig. 9) wherein the electrode comprises a flexible conductive layer, a gluing layer, and a metal button configured to connect the conductive layer and the gluing layer (Fig. 2; Fig. 5; Fig. 8; Col. 4 lines 47-52 “conductive layer 14, adhesive conductive layer 16”; Col. 6 lines 10-18 “electrically conductive post 27” reads on metal button; Col. 6 lines 27-39 “engagement end 28…stainless steel”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran to include these features as taught by Sanfilippo because this enables easier electrophysiological monitoring of a subject (Col. 2 line 66 to Col. 3 line 2; Col. 3 lines 35-45).
The combination of Tran and Sanfilippo does not teach generating a blood pressure of the subject based on the ECG signal and the pulse related signal. Note that Tran does teach obtaining blood pressure from pulse related signal ([0254]). However, Moon teaches in the same field of endeavor (Fig. 1) generating a blood pressure of the subject based on the ECG signal and the pulse related signal ([0014]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran and Sanfilippo to include these features as taught by Moon because this enables continuous blood pressure monitoring on a body worn device with ECG ([0006]; [0011]).
In the combination of Tran, Sanfilippo, and Moon, Tran teaches analyzing the blood pressure according to an analysis model ([0019]-[0020]), the analysis model being a function of a dependent variable and an independent variable and constructed based on a data mining process ([0056]; [0178]; [0180]; [0199] “predictive medical diagnoses using ‘data mining’ techniques”; [0224]; [0299]).
The combination of Tran, Sanfilippo, and Moon teaches generating a physiological analysis result of the blood pressure (Tran [0019] “indicate a medical condition”; [0020]; Moon [0014]).
In the combination of Tran, Sanfilippo, and Moon, Tran teaches providing a recommendation based on the physiological analysis result of the blood pressure ([0185]; [0190]; [0499]); and 
transmitting, via a network, the recommendation to a terminal device associated with a related member (interpreted in light of instant specification at [0102]) with the subject (Fig. 1; Fig. 15A; Fig. 18A; [0020]).
Claim 11 is rejected under substantially the same basis as claim 1 above.
Regarding claim 2, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the receiving the ECG signal and the pulse related signal comprises communicating with at least one physiological sensor located on at least one location on the body of the subject (Fig. 6B; Fig. 15A).
Claim 12 is rejected under substantially the same basis as claim 2 above.
Regarding claim 3, the combination of Tran, Sanfilippo, and Moon teaches wherein the at least one physiological sensor comprises the electric sensor configured to acquire the ECG signal (as explained above regarding claim 1) and an optical sensor configured to acquire the pulse related signal (Tran [0047] “heart rate” “ECG”; “pulse oximeter”; [0220]; [0254] “oximeter”).
Claim 13 is rejected under substantially the same basis as claim 3 above.
Regarding claim 4, in the combination of Tran, Sanfilippo, and Moon, Sanfilippo (relied upon above for conductive and gluing layer) teaches wherein the flexible conductive layer comprises a first opening through the flexible conductive layer and the gluing layer comprises a second opening through the gluing layer (Fig. 2, aperture 18), 
and wherein the first opening corresponds to the second opening (Fig. 2, aperture 18), and the metal button is fixed in the first opening and the second opening, and in contact with the flexible conductive layer (Fig. 2; Fig. 8; Col. 6 lines 9-18; Col. 6 lines 28-39).
Claim 14 is rejected under substantially the same basis as claim 4 above.
Regarding claim 5, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the location comprises at least one location selected from the head, the neck, the chest, the abdomen, the upper arm, the wrist (Fig. 6B), the waist, the upper leg, the knee, or the ankle of the subject.
Claim 15 is rejected under substantially the same basis as claim 5 above.
Regarding claim 6, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the physiological analysis result comprises a health condition evaluation indicating a health issue ([0299]; [0185]; [0190]; [0499]) and the recommendation comprises a health tip or a medical guide ([0497] “provide useful treatment tips based on the periodic trends”; [0499]).
Claim 16 is rejected under substantially the same basis as claim 6 above.
Regarding claim 7, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the health condition evaluation comprises a change of the blood pressure with time, a difference between the blood pressure and a reference blood pressure, or an abnormality associated with the blood pressure ([0185]; [0190]).
Claim 17 is rejected under substantially the same basis as claim 7 above.
Regarding claim 8, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the dependent variable comprises at least one of health condition ([0185] “characterize the patient’s cardiac condition”), a prediction ([0019] “trends in the data”) or the recommendation ([0299]), and the independent variable comprises at least one of physiological signals ([0019] “blood pressure”; [0185] “analyze the blood pressure, and heart rate, and pulse oximetry values”), information of a subject, health related information, environmental information, history data, or statistical information ([0056] “give his age, weight, and physical limitations”; [0199] “comparing blood pressure to a recommended value”; [0299]).
Claim 18 is rejected under substantially the same basis as claim 8 above.
Regarding claim 9, in the combination of Tran, Sanfilippo, and Moon, Tran teaches wherein the operations further comprise:
verifying an identify of the related member ([067] “user identity authenticated”; [0196]; [0209]; [0292]); and
allowing an access privilege to the related member ([0023]; [0188]; [0209]; [0292]).
Claim 19 is rejected under substantially the same basis as claim 9 above.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Sanfilippo, and Moon as applied to claims 1, 11 above, further in view of Platt (US 20070100247 A1; 5/3/2007; cited in IDS), further in view of Thompson (US 20140206976 A1; 7/274/2014; cited in IDS), and further in view of Abreu (US 20090105605 A1; 4/23/2009; cited in IDS).
Regarding claim 10, the combination of Tran, Sanfilippo, and Moon does not teach wherein the gluing layer includes a first portion and a second portion, the first portion and the second portion are stuck together to fix the electrode along a body location of the subject. However, Platt teaches in the same field of endeavor (Abstract; Fig. 1) a gluing layer includes a first portion and a second portion, the first portion and the second portion are stuck together to fix the electrode along a body location of the subject (Fig. 1, Velcro pads 13; [0019]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran, Sanfilippo, and Moon to include these features as taught by Platt because this enables placing/fixing the electrode to the body location (Fig. 1; [0019]).
The combination of Tran, Sanfilippo, Moon, and Platt does not teach the electrode further includes a silicone placed protruded from a surface of the gluing layer. However, Thompson teaches in the same field of endeavor (Abstract; [0003]; [0048]) the electrode further includes a standoff made of foam placed protruded from a surface of the gluing layer attached with silicone (Fig. 2 standoffs 114a-c are placed protruded from surface of adhesive layer 106; [0058] “standoffs 114a-c” “silicone”; [0059] “standoffs 114a-c may be formed of a foam material; [0047] “foam or other flexible elements”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran, Sanfilippo, Moon, and Platt to include a standoff placed protruded from a surface of the gluing layer as taught by Thompson because this provides the wearable electrode additional flexibility when attached to skin ([0060]).
The combination of Tran, Sanfilippo, Moon, Platt, and Thompson does not teach the use of protruding silicone. Note that Thompsons does teach the use of flexible materials such as foam for the standoff above (Thompson [0047]; [0059]). Abreu teaches in the field of medical devices that silicone has the same material properties of foam being suitable as a cushion ([0776] “said plate 2180 having preferably a soft and flexible portion 2172, such as a pad, for cushion, said pad including foam, silicone, polyurethane, or the like,”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran, Sanfilippo, Moon, Platt, and Thompson to utilize silicone in place of Thompson’s foam because Abreu teaches that silicone has similar properties of being soft and flexible for a cushion as that of foam ([0776]); see MPEP 2144.06 art recognized equivalence for the same purpose and MPEP 2144.07 art recognized suitability for an intended purpose).
Claim 20 is rejected under substantially the same basis as claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792